08/15/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 July 10, 2018 session

        HEADWATERS OF THE HARPETH, LLC v. TINA MAJORS

                   Appeal from Rutherford County Circuit Court
                       No. 64217 Walter C. Kurtz, Judge
                     ___________________________________

                          No. M2017-02331-COA-R3-CV
                      ___________________________________

This appeal arises from a detainer action. After the general sessions court awarded the
owner a writ of possession and a monetary judgment for rent, the defendant appealed to
circuit court. The defendant also filed a separate action in chancery court seeking an
equitable interest in the property under a resulting trust to compensate her for
improvements she made to the property. The owner filed an answer and counter-
complaint in the chancery court to recover the same damages it sought in the circuit
court. While the chancery action was pending, the parties entered into an agreed order in
the circuit court requiring the defendant to pay rent for her occupancy of the premises,
but that execution would be stayed pending resolution of the chancery court action. After
the chancery court dismissed all claims with prejudice, the owner filed a motion in the
circuit court to lift the stay of the agreed order and for entry of a final judgment to
recover rent owed by the defendant. The defendant filed an objection, maintaining that
the counterclaim for rent in chancery court consolidated the two cases; therefore, the
owner’s claim for rent had been dismissed by the chancery court. The defendant also
contended the claim for rent in the circuit court action was barred under the doctrine of
res judicata. The circuit court overruled the objection holding that the two actions were
never consolidated, and res judicata did not apply because the circuit court action was
filed before and pending when the chancery court case was commenced. This appeal
followed. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT JR., P.J., M.S., delivered the opinion of the Court, in which ANDY D.
BENNETT and W. NEAL MCBRAYER, JJ., joined.

Wm. Kennerly Burger, Murfreesboro, Tennessee, for the appellant, Tina Majors.

Rachel Ralston Mancl, Johnson City, Tennessee, for the appellee, Headwaters of the
Harpeth, LLC.
                                       OPINION

       This appeal arises from a detainer action filed by Headwaters of the Harpeth, LLC
(“Headwaters”) against Tina Majors (“Majors”) in Rutherford County General Sessions
Court. Headwaters requested a writ of possession, rent, and damages for property located
at 2567 Swamp Road, Eagleville, Tennessee, that it purchased in a sheriff’s execution
sale and that was occupied by Majors. The general sessions court granted Headwaters a
writ of possession in January of 2012, and Majors appealed to the Rutherford County
Circuit Court.

       In March of 2012, Majors filed a separate action in Rutherford County Chancery
Court seeking an equitable interest in the property via a resulting trust to compensate her
for improvements she made to the property. Headwaters filed an answer and a
counterclaim for rent and damages, and Majors responded with an answer denying
Headwaters’ entitlement to relief.

       On October 30, 2012, the circuit court entered an agreed order in the detainer
action, stating:

       Plaintiff Headwaters of the Harpeth, LLC, and Defendant Tina Majors
       having agreed that Plaintiff is entitled to possession of certain property
       located at 2567 Swamp Road, Eagleville, Tennessee 37060 (the “Property”)
       and that Plaintiff is entitled to rent in the amount of $600.00 per month
       accruing from June 8, 2011 through the date of Defendant’s vacancy of the
       property, IT IS HEREBY AGREED AND ORDERED:

       1. Defendant’s pending Motion for Stay is withdrawn;

       2. Plaintiff Headwaters of the Harpeth, LLC shall receive possession of the
          Property on or before November 30, 2012. After that date, a writ of
          possession may issue; and

       3. Headwaters of the Harpeth, LLC is awarded monthly rent in the amount
          of $600.00 per month from June 8, 2011 through the date of
          Defendant’s vacancy of the Property (the “Rent”). Upon Defendant’s
          departure from the Property, Plaintiff shall submit an order granting
          Plaintiff judgment for Rent, Execution upon Plaintiff’s judgment for
          Rent shall be stayed pending the entry of a final order by the Chancery
          Court in Civil Action No. 12CV-414, currently pending in the Chancery
          Court for Rutherford County, Tennessee.




                                           -2-
       On December 22, 2016, the chancery court dismissed with prejudice all claims in
Majors’ resulting trust action for failure to prosecute, and neither party appealed the
decision.

        In March of 2017, Headwaters filed a motion for entry of a final order in the
circuit court, attaching the chancery court’s final judgment dismissing Majors’ resulting
trust action and requesting that the circuit court enter a judgment against Majors for rent
in the amount of $10,800, consistent with the agreed order from October of 2012. Majors
filed an objection to Headwaters’ motion, contending that the counterclaim for rent and
damages consolidated the detainer and resulting trust actions and all claims in the
consolidated action had been dismissed with prejudice. Therefore, res judicata barred
Headwaters’ claim for rent.

       Headwaters responded, contending that res judicata did not apply because the
detainer action was filed prior to the resulting trust action. Therefore, the detainer action
was not a “second” case as in the typical res judicata situation. Moreover, Headwaters
contended that even if res judicata did apply, a party is required to assert the application
of this doctrine as an affirmative defense in the party’s answer or in a Tenn. R. Civ. P.
12.02 motion to dismiss, which Majors did not do. Headwaters also argued that the two
cases were never consolidated; thus, its claim for rent, as asserted in the circuit court
action, was not barred by the dismissal of all claims in the chancery court action.

       The circuit court agreed with Headwaters, stating in pertinent part:

       The Court finds the “objection” is procedurally deficient. A challenge to the
       validity of a case or cause of action is by a timely Tenn. R. Civ. P. 7.02, 12,
       or 56 motion, not by an objection to a final proposed order. The Court will,
       however, as a secondary matter, address the merits of the objection.

       The Court rejects the objections made by the defendant.

       1. Res judicata was never pled. Tenn. R. Civ. P. 8.03.

       2. Even if pled, res judicata would not apply in the Circuit Court case as
          that case was filed prior to the Chancery case.

       3. The Circuit case and the Chancery case were never consolidated and
          therefore defendant’s attempt to argue that Tenn. R. Civ. P. 18 somehow
          applies is without substance.

                                         .    .    .



                                             -3-
       The Court overrules the defendant’s “objection” to the entry of the
       proposed order for the reasons reference[d] above. The proposed order is
       consistent with the agreement of the parties reflected in the Agreed Order
       of October 30, 2012, and will, therefore, be signed by the Judge and
       become the Judgment of the Court.

      After determining the period of time Majors had occupied the premises without
paying rent, the circuit court granted Headwaters a judgment against Majors for rent in
the amount of $10,800. Majors then filed a motion to alter or amend the court’s decision.
The court denied the motion, and this appeal followed.

                                         ANALYSIS

        The dispositive issue in this appeal is whether the dismissal of Headwaters’
counterclaim in the chancery court action bars the enforcement of the agreed order in the
circuit court action by which Headwaters was entitled to recover rent from June 2011.

       Majors’ defense is based on the res judicata doctrine. Whether the res judicata
doctrine applies is a question of law, which this court considers de novo with no
presumption of correctness. Jackson v. Smith, 387 S.W.3d 486, 491 (Tenn. 2012) (citing
In Re: Estate of Boote, 198 S.W.3d 699, 718 (Tenn. Ct. App. 2005)).

        “The doctrine of res judicata or claim preclusion bars a second suit between the
same parties or their privies on the same claim with respect to all issues which were, or
could have been, litigated in the former suit.” Jackson, 387 S.W.3d at 491 (citing Creech
v. Addington, 281 S.W.3d 363, 376 (Tenn. 2009); Richardson v. Tennessee Bd. of
Dentistry, 913 S.W.2d 446, 459 (Tenn. 1995) (further citations omitted)). “It is a ‘rule of
rest,’” Moulton v. Ford Motor Co., 533 S.W.2d 295, 296 (Tenn. 1976), which “promotes
finality in litigation, prevents inconsistent or contradictory judgments, conserves judicial
resources, and protects litigants from the cost and vexation of multiple lawsuits.”
Jackson, 387 S.W.3d at 491 (citing Boote, 198 S.W.3d 699, 718 (Tenn. Ct. App.
2005); Sweatt v. Tennessee Dep't of Corr., 88 S.W.3d 567, 570 (Tenn. Ct. App. 2002)).

       For the res judicata doctrine to apply, the party asserting it must establish: “(1) that
the underlying judgment was rendered by a court of competent jurisdiction, (2) that the
same parties or their privies were involved in both suits, (3) that the same claim or cause
of action was asserted in both suits, and (4) that the underlying judgment was final and on
the merits.” Jackson, 387 S.W.3d at 491 (citing Lien v. Couch, 993 S.W.2d 53, 56 (Tenn.
Ct. App. 1998)).

       That three of these four elements are established in this case is undisputed. The
parties in the chancery court and circuit court actions are the same: Headwaters and
Majors. Headwaters asked for the same payment for rent in both actions, and so the cases

                                             -4-
involve the same claim.1 The chancery court’s judgment was final and on the merits.2
However, Majors’ claim fails with respect to the first element: that the underlying
judgment was rendered by a court of competent jurisdiction.3 Understanding why the
chancery court lacked subject matter jurisdiction, and thus the authority to decide the
issue of rent, requires attention to the doctrine of prior suit pending.

       Under the prior suit pending doctrine, “when two courts have concurrent subject
matter jurisdiction, the first court to acquire jurisdiction over a particular case takes
exclusive jurisdiction to end the matter,” and the subsequent action must be dismissed.
Collins v. Sams East Inc., No. W2017-00711-COA-R3-CV, 2018 WL 1299857, at *2
(Tenn. Ct. App. Mar. 13, 2018) (citing American Lava Corp. v. Savena, 476 S.W.2d 639,
640 (Tenn. 1972) (additional citations omitted)).

       Four elements must exist for the prior suit pending doctrine to apply: “1) the
lawsuits must involve identical subject matter; 2) the lawsuits must be between the same
parties; 3) the former lawsuit must be pending in a court having subject matter
jurisdiction over the dispute; and 4) the former lawsuit must be pending in a court having
personal jurisdiction over the parties.” West v. Vought Aircraft Indus., Inc., 256 S.W.3d
618, 623 (Tenn. 2008). When these four elements are present, “a court that presides over
a case where a prior suit is properly pending in another court violates the doctrine of prior
suit pending and lacks subject matter jurisdiction to adjudicate the controversy.” Collins,
2018 WL 1299857, at *3. Thus, “[t]he actions of a court that attempts to exercise
jurisdiction over a case after another court with concurrent jurisdiction has already
exercised jurisdiction are nullities.” Id. (citing State v. Hazzard, 743 S.W.2d 938, 941
(Tenn. Crim. App. 1987)).4

        1
          The causes of action raised need not be identical so long as they have a claim in common and
meet the other requirements stated above. See Rainbow Ridge Resort, LLC v. Branch Banking & Trust
Co., 525 S.W.3d 252, 263-64 (Tenn. 2016) (quoting Jackson, 387 S.W.3d at 491).
        2
          “[A]ny dismissal of a claim other than a dismissal for lack of jurisdiction, for lack of venue, or
for lack of an indispensable party ‘operates as an adjudication upon the merits,’ unless the trial court
specifies otherwise in its order for dismissal.” Creech, 281 S.W.3d at 378 (Tenn. 2009) (quoting Tenn. R.
Civ. P. 41.02(3)).
        3
           “Black’s Law Dictionary defines ‘competent jurisdiction’ as ‘[a] court’s power to decide a case
or issue a decree.’” Collins v. Sams East Inc., No. W2017–00711–COA–R3–CV, 2018 WL 1299857, at
*2 (Tenn. Ct. App. Mar. 13, 2018) (quoting Black’s Law Dictionary 927 (9th ed. 2009)).

        4
          “The test of the question of subject matter is whether the judgment in the first suit could be
pleaded to the second suit in bar as former adjudication.” Tallent v. Sherrell, 184 S.W.2d 561, 563 (Tenn.
Ct. App. 1944). Thus, “a court must consider whether a judgment in the first suit would bar litigation of
an issue in the second suit under res judicata principles.” Fid. & Guar. Life Ins. Co. v. Corley, No.
W2002-02633-COA-R9-CV, 2003 WL 23099685, at *4 (Tenn. Ct. App. Dec. 31, 2003). Here, a
                                                                                            (continued…)
                                                   -5-
       It is undisputed that the circuit court and chancery court actions involved the
identical subject matter, that being Headwaters’ claim for rent. The two cases involved
the same two parties as litigants, and the circuit court had personal jurisdiction over both
of them. Moreover, the action in circuit court, which was filed first, was pending at all
material times. Therefore, the circuit court maintained exclusive subject matter
jurisdiction over the claim for rent.

       Because all essential elements to justify application of the prior suit pending
doctrine are present, the circuit court retained exclusive jurisdiction over Headwaters’
claim for rent, as well as the authority to lift the stay of the agreed upon order and to enter
judgment for the amount of rent Majors owed to Headwaters. Accordingly, we affirm the
judgment of the circuit court in all respects.

                                          IN CONCLUSION

      The judgment of the trial court is affirmed. Costs of appeal are assessed against
Tina Majors.


                                                          ________________________________
                                                          FRANK G. CLEMENT JR., P.J., M.S.




judgment on rent in the circuit court would indeed have barred the chancery court from re-litigating this
issue, and so the chancery court could not have assumed subject matter jurisdiction over this issue.

                                                  -6-